Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Claims 16 and 24 have been amended.
	Claims 16, 18-24, and 26-30 are presently pending.

Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments that the combination of Nashida and Wang fail to disclose and teach the claimed invention (see Remarks, pgs. 5-6), the Examiner disagrees. Applicant argues that Nashida’s disclosure of transmitting/not transmitting certain line-of-sights of a full dome video was different and distinct from the claims which alter rendering of the first spatial region by ‘refraining  from moving’ to the first spatial region. While the Examiner does not necessarily fully agree nor disagree with the characterization of Nashida’s disclosure, the Examiner notes that it is unclear how a content that is avoided/not presented can be considered to be ‘rendered’, much less having its rendering ‘altered’ per the claim limitation (i.e., if the system refrains the user view to move to the first spatial region, is it really ‘rendered’, and/or can the lack of displaying the region constitute ‘altering the rendering’ of the region by conventional understanding of the term ‘to alter’). In the interests of compact prosecution, the Examiner will interpret the term ‘alter the rendering…by refraining from moving from a second spatial region to the first spatial region’ to the more narrowly argued definition. Upon further consideration, a new ground(s) of rejection is made in view Zhou et al. (US 2017/0336705 A1) (of record).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19, 21-24, 27, and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0336705 A1) (of record, hereinafter Zhou), in view of Wang et al. (US 2017/0344843A1) (of record, hereinafter Wang), further in view of Nashida (US 2019/0075269 A1) (of record, hereinafter Nashida),

Regarding Claim 16, Zhou discloses a device for rendering one or more spatial regions of 360-degree media content having a plurality of spatial regions, [Figs. 1, 18-19, 31, 35, 38-39; 0174-175: decoding device 3508 and/or 360 video rendering device 3510, where various elements may be separate or combined] the device comprising: 
a receiver configured to receive the 360-degree media content and metadata associated with the 360-degree content;  [Figs. 1, 18-19, 31, 35, 38-39; 0151-153, 0165, 0171-173, 0176: decoding device/rendering device may receive 360 degree video data and control the viewport to be rendered; 0160-162, 0177-180: where various metadata associated with the 360 degree video, and each individual field of view/viewing angle may be provided in any appropriate means
a memory configured to store a user preference; [Fig. 39: 0200-203, 0207: storage 3902/ROM 3910/system memory 3904 which may store various data and instructions needed for performing the various functions; 0198: where viewing angles may be limited or restricted by a user profile/type of the viewer, where parental control settings may be limited to subsets of viewing angles as indicated by settings (where such settings/preferences  would be implicitly understood to be stored)]
a sensor configured to detect a user movement; [Figs. 38-39; 0177-178, 0181, 0191: where user may manually move the view of the 360 video, where such adjustments cause the displayed view to be updated; 0204: input devices 3914] and 
a processor [Fig. 39; 0200-201, 0210: processors 3912] configured to: 
determine that the user movement is associated with a rendering of the first spatial region; [Fig. 38; 0177-178, 0181, 0191: where user may manually move the view of the 360 video, where such adjustments cause the displayed view to be updated]
determine whether the classification associated with the first spatial region complies with the user preference; [0198: where viewing angles may be limited or restricted by a user profile/type of the viewer, where parental control settings may be limited to subsets of viewing angles as indicated by settings]  and 
alter the rendering of the first spatial region based on a determination that the classification associated with the first spatial region violates the user preference, wherein the rendering of the first spatial region is altered by limiting/restricting the first spatial region that violates the user preference. [0198: where viewing angles may be limited or restricted by a user profile/type of the  viewer, where parental control settings may be limited to subsets of viewing angles as indicated by settings] 
	Zhou fails to explicitly disclose wherein the metadata includes a classification of a first spatial region of the plurality of spatial regions.
Wang, in analogous art, teaches wherein the metadata includes a classification of a first spatial region of the plurality of spatial regions. [Figs. 1-2; 0030-33, 0051, 0057, 0103: Media Presentation Description (MPD) of streaming video may describe various representations/characteristics of segments of the video, including particular camera angle information, and rating information for said segments; 0025, 0170: where such content may include 360-degree video]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Zhou with the teachings of Wang to provide metadata along with the 360-degree content that describes the plurality of spatial regions of the video in order for systems to automatically identify and select particular depictions/Field-of-views of an available 360-degree content according to a particular user/viewer of the media data. [Wang – ABST; 0030, 0051, 0057, 0103]
	Zhou and Wang fail to explicitly disclose to alter the rendering of the first spatial region based on a determination that the classification associated with the first spatial region violates the user preference and based on a determination that the user movement is associated with moving to the first spatial region, wherein the rendering of the first spatial region is altered by refraining from moving from a second spatial region to the first spatial region that violates the user preference. (Emphasis on the particular element of the limitations not explicitly disclosed by Zhou and Wang)
	Nashida, in analogous art, teaches disclose to alter the rendering of the first spatial region based on a determination that the classification associated with the first spatial region violates the user preference and based on a determination that the user movement is associated with moving to the first spatial region, wherein the rendering of the first spatial region is altered by refraining from moving from a second spatial region to the first spatial region that violates the user preference. [Nashida – 0111-117, 0121-123, 0127-131, 0136-138: where certain lines-of-sight of the 360-degree video may be restricted to certain users based on user information, where line of sight is prevented from being directed to a partial area depending on such restrictions, (such as the restricted viewing angles  according to parent control settings of Zhou) where other restrictions may include preventing reproduction of the video and/or audio data, prevention of a particular line-of sight, mosaicking/masking of part or whole of the target area, including restricting movement/changing in viewpoint position (such as user movement of viewing angle/FOV of the 360 video in Zhou)]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Zhou and Wang with the teachings of Nashida to alter the rendering of the first spatial region by refraining from moving to said region based on determining user movement toward said region in order to restrict reproduction of potentially undesirable content to the viewer. [Nashida – 0113, 0116-117, 0127]

Regarding Claim 19, Zhou, Wang, and Nashida disclose the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
Furthermore, Nashida discloses wherein on a condition that rendering moves to the first spatial region, the processor is configured to alter the rendering of the first spatial region by changing an aspect of the first spatial region. [Nashida – 0111-117, 0127-131, 0136-137, 0184, 0247, 0309: where certain lines-of-sight of the 360-degree video may be restricted to certain users based on user information, where line of sight is prevented from being directed to a partial area depending on such restrictions, where other restrictions may include preventing reproduction of the video and/or audio data, prevention of a particular line-of sight, mosaicking/masking of part or whole of the target area]

Regarding Claim 21, Zhou, Wang, and Nashida disclose the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
Furthermore Zhou, Wang, and Nashida disclose wherein the first spatial region comprises a viewport. [Zhou – 0051, 0149, 0165-166, 0198: viewing angles may be limited/restricted, where in viewing angles may be associated with viewports; Wang – 0007,0026: where it is understood that a FOV of a 360-dgree video show’s a limited amount of a 360-dgree video according to a user’s direction; Nashida – 00003, 0097: where line-of-sight direction reflect a particular angle viewpoint within 360-degree video]
Regarding Claim 22, Zhou, Wang, and Nashida disclose the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
Furthermore, Wang and Nashida disclose wherein the classification includes a content rating of the first spatial region. [Wang – Figs. 1-2; 0030-33, 0051, 0057, 0103: Media Presentation Description (MPD) of streaming video may describe various representations/characteristics of segments of the video, including particular camera angle information, and rating information for said segments; Nashida – 0111-117, 0127, 0130-131: where certain lines-of-sight of the 360-degree video may be restricted to certain users based on user information, such as age restrictions]
Regarding Claim 23, Zhou, Wang, and Nashida disclose the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
Furthermore, Wang discloses wherein the metadata is received as part of a media presentation description (MPD), a file encapsulator, a timed metadata track, or a lookup table. [Wang – Figs. 1-2; 0030-33, 0051, 0057, 0103: Media Presentation Description (MPD) of streaming video may describe various representations/characteristics of segments of the video, including particular camera angle information, and rating information for said segments]

Regarding Claim 24, Claim 24 recites a method that performs the functions of the apparatus of Claim 16. As such, Claim 24 is rejected similarly as that claim, mutatis mutandis.

Regarding Claim 27, Zhou, Wang, and Nashida disclose the limitations of Claim 24 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 27 recites nearly identical limitations as Claim 19 and is rejected similarly as that claim.

Regarding Claim 29, Zhou, Wang, and Nashida disclose the limitations of Claim 24 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 28 recites nearly identical limitations as Claim 21 and is rejected similarly as that claim.

Regarding Claim 30, Zhou, Wang, and Nashida disclose the limitations of Claim 24 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 30 recites nearly identical limitations as Claim 22 and is rejected similarly as that claim.


Claims 18, 20, 26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Wang, and Nashida as applied to claims 16, 19, 24, and 27, respectively above, and further in view of Hwang et al. (US 2020/0128232 A1) (of record, hereinafter Hwang).

Regarding Claim 18, Zhou, Wang, and Nashida disclose the limitations of Claim 16 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Zhou and Nashida disclose wherein on a condition that rendering moves to the first spatial region, the processor is configured to alter the rendering of the first spatial region by limiting line-of-sight direction and/or video resolution control, and the like. [Zhou – 0198; Nashida – 0116-125, 0130-139]
	Zhou, Wang, and Nashida fail to explicitly disclose wherein on a condition that rendering moves to the first spatial region, the processor is configured to alter the rendering of the first spatial region by changing to a two-dimensional projection format or a rectilinear projection format.
	Hwang, in analogous art, teaches wherein on a condition that rendering moves to the first spatial region, the processor is configured to alter the rendering of the first spatial region by changing to a two-dimensional projection format or a rectilinear projection format. [Hwang – 0140, 0161-162, 168-170: wherein viewports of a video may be compared to user preference/profile information (such as the restrictions of Zhou, Wang, and Nashida), and where the system may shrink a 360 degree video by resizing pixels and/or removing seams that shrink the 360-degree videos by removing certain viewports (such as the spatial restrictions of Zhou, Wang, and Nashida); 0205-206: where it understood that detected features of the 360-degree video may be converted into a 2D content type]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Zhou, Wang, and Nashida with the teachings of Hwang to change the projection format of the first spatial region in order to emphasize (and de-emphasize) particular objects/scenes within a given 360-degree video based on user attributes. [Hwang – 0114-116, 0216-219]

Regarding Claim 20, Zhou, Wang, and Nashida disclose the limitations of Claim 19 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Zhou and Nashida disclose wherein the processor is configured to change the aspect of the first spatial region by limiting line-of-sight direction and/or video resolution control, and the like. [Zhou – 0198; Nashida – 0116-125, 0130-139]
Zhou, Wang, and Nashida fail to explicitly disclose wherein the processor is configured to change the aspect of the first spatial region by zooming out or by zooming in.
Hwang, in analogous art, teaches wherein the processor is configured to change the aspect of the first spatial region by zooming out or by zooming in. [Hwang – 0140, 0164-165, 0190-192, 0201, 0216-219: where system may utilize video metadata and user properties to emphasize/de-emphasize certain objects/scenes/restricted areas, and where emphasis/de-emphasis of objects may be effected by zooming in to or out of certain identified locations of the 360-degree video]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Zhou, Wang, and Nashida with the teachings of Hwang to zoom in or out of first spatial region in order to emphasize (and de-emphasize) particular objects/scenes within a given 360-degree video based on user attributes. [Hwang – 0114-116, 0216-219]


Regarding Claim 26, Zhou, Wang, and Nashida disclose the limitations of Claim 24 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 26 recites nearly identical limitations as Claim 18 and is rejected similarly as that claim.

Regarding Claim 28, Zhou, Wang, and Nashida disclose the limitations of Claim 29 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 28 recites nearly identical limitations as Claim 20 and is rejected similarly as that claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421